Citation Nr: 0027313	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  97-32 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for claimed asthma.  

2.  Entitlement to service connection for claimed heart 
disease.  




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1971 to July 
1972 and March to November 1973 and then from December 6, 
1990 to March 26, 1991 in support of Operation Desert 
Shield/Storm.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 rating decision by the RO.  

The case was remanded by the Board to the RO in May 2000 for 
additional development.  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran currently has disability manifested by bronchial 
asthma due to an undiagnosed illness or other disease or 
injury which was incurred in or aggravated by service.  

2.  No competent evidence has been submitted to show that the 
veteran currently has a heart disability as a manifestation 
of an undiagnosed illness or due to other disability due to 
disease or injury which was incurred in or aggravated by 
service.  



CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
service connection for asthma.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107(a), 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (1999).  

2.  The veteran has not presented a well-grounded claim of 
service connection for a heart disorder.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5107(a), 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran contends that his bronchial asthma 
and heart disease are the result of his military service in 
the Persian Gulf.  

A careful review of service medical records from August 1972 
show that the veteran complained of nerves and chest pain.  
The diagnosis was that of acute anxiety reaction.  An 
electrocardiographic record of August 1972 showed normal 
sinus rhythm.  

The service medical records for the period of active duty 
from December 1990 to March 1991 are not available for 
review.  The Board notes, however, that the RO made numerous 
attempts to obtain any such records.  In addition, the RO 
notified the veteran on several occasions to submit any 
service medical records in his possession.  The veteran did 
not respond to those requests.  Moreover, an August 1996 
letter was sent to the veteran requesting the address of his 
National Guard unit in order to obtain service medical 
records from his Persian Gulf service.  The veteran did not 
respond to that request.  

The post-service medical evidence of record shows that the 
veteran underwent an exercise stress test in December 1993.  
The impression was that of negative stress test at an 
excellent workload.  In addition, the veteran underwent a 
myocardial perfusion study in December 1993 when he had a 
history of shortness of breath on exertion associated with 
chest tightness.  A history of mild chronic obstructive 
pulmonary disease was noted.  The impression indicated that 
the SPECT stress and equilibrium thallium image study was 
abnormal.  The scintigraphic findings described were 
consistent with a partially reversible perfusion deficit 
involving inferior wall.  The very subtle small anterolateral 
partially reversible perfusion deficit was of equivocal 
significance.  

The post-service medical evidence also shows treatment for 
bronchitis in 1994.  A January 1995 VA Medical Center 
outpatient routing slip showed a diagnosis of chronic 
obstructive pulmonary disease (COPD).  A diagnosis of asthma 
was noted in a January 1995 medical certificate.  Chest x-ray 
studies in January 1995 showed no evidence of acute 
cardiopulmonary process.  In addition, no cardiomegaly was 
seen at that time.  Chest x-ray studies in October 1995 
showed that the lungs were clear.  The cardiomediastinal 
silhouette was normal with no cardiomegaly or masses.  The 
lateral and posterior costophrenic sulci were sharp.  There 
was no pneumothorax noted and no bony abnormality was 
evident.  The impression was that of no abnormalities 
recognized in the chest.  

VA outpatient treatment records from April 1995 showed normal 
pulmonary function testing with a diagnosis of adult-onset 
asthma and asthma with bronchitic slight component secondary 
to smoking.  

An October 1995 VA outpatient treatment record showed a 
negative chest x-ray study with an assessment/diagnosis of 
COPD/asthma.  

The veteran was afforded a VA general medical examination in 
March 1996.  The veteran stated that he had quit smoking one 
year prior thereto and that his first indication of 
difficulty in breathing had occurred about 1992.  The veteran 
stated that he was first told that he had asthma in 1994.  He 
also reported having been told that he had a left ventricle 
problem in 1992.  The veteran complained of shortness of 
breath.  On examination, the veteran was afebrile.  Heart 
showed normal thrust and size, regular rhythm, good sounds, 
and no murmurs.  The lungs showed that the breath sounds were 
harsh.  The veteran had cough when he took deep breaths.  
Pulmonary function studies showed that his FVC was 74 percent 
and his FEV1 was 57 percent of predicted.  The impression was 
that of moderate obstructive lung disease with no significant 
change since the previous study of March 1995.  Chest x-ray 
studies showed that the lungs were clear, that the 
cardiomediastinal silhouette was normal with no cardiomegaly, 
masses or pneumothorax and that the costophrenic sulci were 
sharp.  Electrocardiogram showed a sinus arrhythmia and 
otherwise a normal electrocardiogram.  Diagnosis was that of 
bronchial asthma, moderately severe.  

A July 1996 VA echocardiogram report shows that the veteran's 
aortic valve cusp had normal structure and motion.  The 
Doppler assessment of the aortic valve revealed a normal 
systolic flow velocity in the left ventricular outflow tract 
and no evidence of insufficiency.  The mitral valve leaflets 
were moderately thickened especially the anterior leaflet.  
Mitral valve leaflet motion appeared normal.  Doppler 
assessment of the mitral valve revealed mild regurgitation.  
The tricuspid valve leaflets had normal structure and motion.  
Doppler assessment of the tricuspid valve revealed a normal 
diastolic flow velocity and no evidence of insufficiency.  
The left ventricle was normal in size.  Overall left 
ventricular systolic function was normal.  The right 
ventricle was normal in size.  Overall right ventricular 
systolic function was not impaired.  The left and right atria 
were normal in size, and the aortic root was at the upper 
limits of normal in size.  The impression was that of 
thickened mitral leaflets and mild mitral regurgitation with 
overall left ventricular systolic function normal.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  

Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claims are well grounded; that is, that the claims 
are plausible.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

In addition, VA is authorized to pay compensation to any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that either became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or became manifest to a degree of 
disability of 10 percent or more not later than December 31, 
2001, and which cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.317 (1999).  

A disability due to undiagnosed illness is considered 
"chronic" if it has existed for 6 months or more and/or has 
exhibited intermittent episodes of improvement and worsening 
over a 6-month period. 38 C.F.R. § 3.317(a)(2) (1999).  The 
6-month period of chronicity is measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(3) (1999).  

A well-grounded claim for compensation under 38 U.S.C. § 
1117(a) (West 1991) and 38 C.F.R. § 3.317 (1999) for 
disability due to undiagnosed illness generally requires the 
submission of some evidence of the following four elements: 
(1) active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War; (2) 
the manifestation of one or more signs or symptoms of 
undiagnosed illness; (3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  

With respect to the third element, a veteran's own testimony 
may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well-
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from objective 
sources.  


1.  Asthma

The Board find it pertinent to note in this case that the 
veteran reports having developed shortness of breath in 1992 
after he had completed his most recent period of active 
service.  The medical evidence of record shows a diagnosis of 
adult-onset asthma in January 1995 with a component possibly 
secondary to smoking.  

During the VA examination in March 1996, the veteran reported 
for clinical purposes that the first indication of breathing 
problems had been about 1992 and that he had been told that 
he had asthma in 1994.  The diagnosis at that time was that 
of bronchial asthma.  Thus, there is no evidentiary basis for 
finding that the claimed asthma had its clinical onset during 
any period of active service.  

Additional, no medical evidence has been presented to support 
the veteran's lay assertions that the currently demonstrated 
disability manifested by adult-onset asthma is due to disease 
or injury in service or that he suffers from lung 
manifestations attributable to an undiagnosed illness due to 
his service as a Persian Gulf veteran.  

Hence, based on its review of the entire record, the Board 
finds that the veteran's claim of service connection for 
asthma is not well grounded.  


2.  Heart disease

The veteran also asserts that he developed heart disease as 
the result of service in the Persian Gulf.  However, the 
medical evidence of record shows that the veteran underwent a 
stress test in December 1993 that was normal.  While other 
testing performed at that time suggested the presence of a 
perfusion deficit, a chest x-ray study and electrocardiogram 
performed at the March 1996 VA examination were reported to 
show normal findings.  The diagnosis also did not include 
that of a heart disorder.  

Significantly, the veteran reported for clinical purposes in 
connection with the examination that he had been told that he 
had a problem with his left ventricle in 1992.  A Doppler 
assessment in July 1996 then showed findings of mild mitral 
valve regurgitation, but normal left ventricular systolic 
function.  

Thus, the medical evidence on review does not serve to 
establish that the veteran suffers from an acquired heart 
disability that had its clinical onset during any period of 
active service or manifestations attributable to an 
undiagnosed illness due to his service as a Persian Gulf 
veteran.  There is no competent evidence of record, other 
than the appellant's contentions, that his currently 
demonstrated disability manifested by mitral valve 
regurgitation is due to disease or injury which was incurred 
in or aggravated by service.  As the appellant is not a 
medical expert, he is not competent to express an 
authoritative opinion on this issue.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

Hence, based on its review of the entire record, the Board 
finds that the veteran has not presented a well-grounded 
claim of service connection for a heart disorder.  

Since the veteran's claim is not well grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995). A review of the correspondence in this 
case, to include the statement of the case shows that the RO 
fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) as the veteran was fully informed of the reason for the 
denial of his claim and was advised of what evidence was 
needed in order to support his claim.  



ORDER

Service connection for asthma is denied, as a well-grounded 
claim has not been submitted.  

Service connection for a heart disorder is denied, as a well-
grounded claim has not been submitted.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals




 

